Citation Nr: 1722837	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-00 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left hip and left leg disability.

2. Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to November 1955.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for August 2016.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702 (d); 20.704(d) (2016).

In November 2016, the Board remanded the claims for additional development.  The case now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue of service connection for a left hip and left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability attributable to a head injury sustained in  active service.

CONCLUSION OF LAW

The criteria for service connection for the residuals of a head injury are not met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a January 2007 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.S. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  
Unfortunately, the veteran's service treatment records (STRs) were presumably destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The Veteran was informed, via an August 2014 letter, that his STRs were unavailable. The record reflects that all indicated development to obtain the STRs and alternative records has been completed and that further development to obtain STRs would be futile. 

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.S. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided a medical examination in December 2016. 

The Board also notes that the actions requested in the November 2016 remand have been undertaken to the extent possible.  An additional VA examination was obtained to determine the nature and etiology of the Veteran's head disability, and records regarding the Veteran's March 2010 left hip surgery have been obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran is seeking service connection for the residuals of a head injury sustained in service.  Specifically, he contends that four men fell on his head after falling off the back of a truck.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, the evidence of record includes a private June 2008 CT scan of the Veteran's head which revealed scattered areas of increased white matter signal on FLAIR pulse sequence, most likely representative of areas of chronic ischemia, and cavum septum pellucidum.  The findings were otherwise unremarkable.

The Veteran's STRs reflect that the Veteran complained of low back pain during service.  The Veteran's STRs are void of any complaints of pain or treatment related to a head injury.

The Board acknowledges the Veteran's complaints related to his head, and recognizes that the Veteran is competent to describe symptoms he experienced based on his personal knowledge.  Layno, 6 Vet. App. at 470.  However, the issue of whether the Veteran has current residuals of a head injury sustained in service for which service connection may be granted is a complex medical issue which the Veteran is not competent to address. See Davidson v. Nicholson, 581 F.3d 1313, 1316  (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The evidence of record otherwise includes a December 2016 VA examination report which documents a VA examiner opinion that it is less likely than not that the Veteran has a disability which was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran stated he fell during service and injured his back, and such injury is documented in the Veteran's STRs; however, there is no documentation of a diagnosis or complaints related to a head injury.  Additionally, the examiner noted that the Veteran did not meet the criteria for a traumatic brain injury (TBI).  The examiner reasoned that the Veteran's MRI revealed chronic ischemia; MRI evidence of a head injury would include encephalomalicia, not chronic ischemia.  Chronic ischmia is how ischemic damage from years of essential hypertension affects the brain.  The examiner noted that the Veteran did have a current diagnosis of hypertension.  

Other factors pointing away from any current residuals of a head injury include the fact that the Veteran is married, has a child, and was gainfully employed.  The examiner noted that the Veteran was divorced twice, worked at a race track, and retired from a chemical company after 20 years of employment.  The examiner also noted that the Veteran was diagnosed with posttraumatic stress disorder (PTSD).  The examiner reasoned that persons with head injuries have more problems with maintaining employment, while persons with PTSD have problems maintaining relationships.  

The Board finds the December 2016 VA examiner opinion to be highly probative. The opinion was based on a review of the claims file and relevant facts, and the examiner provided a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore the Board finds that the Veteran does not have a disability that had its onset during service or is otherwise related to service; service connection is not warranted.  There is no doubt to be resolved in this case.  38 U.S.C.S. § 5107.




ORDER

Service connection for the residuals of a head injury is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran is seeking service connection for a left hip and left leg disability.  Specifically, he contends that he injured his left hip after falling off of the back of a truck during service.

The Veteran's STRs document that the Veteran complained of leg cramps and low back pain during service.  The evidence of record confirms diagnosis and treatment for left hip osteoarthritis and that the Veteran underwent a total arthroplasty of the left hip in March 2010.  In light of the Veteran's reporting of an in-service injury, the evidence of an in-service complaint of leg cramps, and the evidence suggesting that the Veteran suffers from a left hip disability, the Board finds that a VA examination should be provided and an etiological opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Board acknowledges that the evidence of record includes a private opinion from Dr. Mark C. Patuszynski (Dr. Patuszynski) which states that based on the Veteran's verbal account only, it is at least as likely as not that his reported left hip injury in 1954 contributed to his severe left hip degenerative joint disease requiring total hip arthroplasty.  However, Dr. Patuszynski's opinion does not provide an adequate rationale, such that an award of service connection may be made at this time.  See Id. at 124 ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.") 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature, etiology, and date of onset of the Veteran's left hip and left leg disability.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disability, including the Veteran's competent account of his symptoms.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

   (a) Is it at least as likely as not (50 percent probability or greater) that the diagnosed left hip and left leg disability had its onset during active service or within one year of the Veteran's separation from active service in November 1955, or is otherwise related to service?  The examiner should discuss the complaint of leg cramps documented in the Veteran's STRs.

The Veteran's STRs document that in April 1954 the Veteran reported that two years prior he lifted a heavy object while working in a bakery and strained a muscle in his back.  If the examiner feels that the left hip and left leg disability pre-existed service, the examiner should answer the following:

   (b) Is there clear and unmistakable evidence that this disability preexisted service? Please state upon what facts and medical principles the opinion is based.  The examiner should discuss the Veteran's April 1954 statement that he injured his back two years prior while lifting something heavy in a bakery.
   
   (c) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that this disability WAS NOT aggravated (i.e. permanently worsened beyond its natural progression) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disease?  Please state upon what facts and medical principles the opinion is based.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record. If it is not possible to provide an opinion without resort to speculation, the reason that is so should explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


